              Case 1:14-cr-00773-RA Document 485 Filed 09/14/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 9-14-20

 UNITED STATES OF AMERICA,
                                                                   14-CR-773 (RA)
                        v.
                                                                  19-CV-9363 (RA)
 EDUARD ZAVALUNOV,
                                                                       ORDER
                             Defendant.



RONNIE ABRAMS, United States District Judge:

         The C.J.A. attorney appointed from the Habeas Panel, Benjamin Gruenstein, is hereby ordered

to assume representation of the defendant in the above captioned matter, nunc pro tunc, September 11,

2020.

SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
